Interim Decision #2250

MA i 1ER OF ROGALSKI

Application for Extension of Temporary Stay
A-20138389

Decided by District Director December 10, 1973
n application for an extension of nonimmigrant stay as a temporary visitor for
the sole purpose of studying the English language is denied, since section
101(aX15)($) of the Immigration and Nationality Act specifically precludes
from classification as a temporary visitor thereunder an alien coming to the
United States for the purpose of study.

Applicant is a 38-year-old native and citizen of Poland. He is
tarried; his wife and daughter remained in Poland. He was
imitted to the United States at New York, New York, on April
3, 1973, as a visitor for pleasure until May 7, 1973. He subseuently was given extensions of his temporary stay until June 7
nd to December 7, 1973.
On December 3, 1973, applicant filed an application for further
dension of his temporary stay. The reason given for requesting
ie extension was "to study English language." In his two preions applications his stated reason for requesting the extensions
as "to visit relatives and learn the English language." In an
tterview before an officer of this Service on December 10, 1973,
ie applicant stated that he had attended a local public high
:hool for about seven weeks, two evenings per week, two hours
ar evening. He has not attended any formal classes since June 5,
)73, but he claimed to have been taking English lessons privately
.om a friend. It was necessary to use an interpreter at the
terview since it was evident that the applicant could not commuteate in, nor could he comprehend, the English language_ During
to interview, applicant admitted that in applying for his visa he
ad informed the American consular officer that his purpose in
timing to the United States was "to visit for approximately
venty days."
It is apparent that the above-stated purpose of the applicant in
lining to the United States has been accomplished. Although
vlicant has stated on three applications to this Service that at.
ast one of his purposes in requesting an extension was to learn
nglish, his pursuit of that objective has hardly been assiduous.
507

Interim Decision #2250
The applicant has not established a desire to study English
incidental and secondary to a more cogent reason for requesting
an extension of his stay. Section 101(aX15)(B) of the Immigration
and Nationality Act specifically excludes a person coming to this
country for the purpose of study from classification as a temporary
visitor for business or pleasure. An alien coming temporarily solely
for the purpose of study may, if otherwise qualified, be classified as
a student under section 101(aX15XF) of the Act. The applicant now
gives no other reason for desiring an extension of his stay in the
United States. The applicant has not indicated any objective
which would warrant his study of English on a full-time basis, nor
has he applied to change his nonimmigrant status to that of a
nonimmigrant student.
It is found that the facts do not warrant the granting of a third

extension of stay. The application will, therefore, be denied.
ORDER: It is ordered that the application for further extension
of temporary stay in this case be and hereby is denied.

508

